Citation Nr: 1035198	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  04-27 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent, 
from August 1, 2002, for a heart disability status-post coronary 
artery bypass surgery.

2.  Entitlement to a rating greater than 40 percent for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran requested a hearing before the Board and was 
scheduled for one in April 2005, but did not appear despite 
notification being sent to his last known address.  The Veteran 
has not since shown good cause for his failure to appear or 
otherwise requested a new hearing and, therefore, his request is 
considered withdrawn.

The heart issue on appeal requires clarification.  The November 
2002 rating decision, in which this appeal stems, awarded service 
connection for coronary artery disease (CAD) assigning an initial 
rating of 30 percent, effective April 16, 2002.  The Veteran was 
also awarded a temporary total disability evaluation from April 
18, 2002 (two days later) to July 31, 2002 for surgical 
convalescence following a coronary artery bypass surgery 
conducted on April 18, 2002.  Thereafter, the RO assigned the 
Veteran a 10 percent rating, effective August 1, 2002, for the 
residual heart disability status post his coronary artery bypass 
surgery.  The Veteran has made clear he is only appealing the 10 
percent rating for the residuals of his surgery claiming his 
condition is far more severe than currently rated.  The issue is 
appropriately characterized above.

The case was brought before the Board in August 2007, at which 
time the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him VA 
examinations. As will be explained below the Veteran cancelled 
his VA examinations twice and indicated he did not feel it would 
benefit his claim to attend.  Despite the examinations not being 
completed, the Board concludes the requested development has been 
sufficiently completed and the case is once again properly before 
the Board for appellate consideration of the issues on appeal.  

The Board also finds noteworthy that consideration of the holding 
in Rice v. Shinseki, 22 Vet. App. 447 (2009) was afforded.  In 
Rice, the United States Court of Appeals for Veterans Claims 
(Court) held that a claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) is inferred in 
increased rating claims where the Veteran claims his disability 
affects his employability.  

In this case, during the pendency of this appeal, the Veteran 
made it clear he feels his diabetes and heart condition render 
him unemployable because he is unable to maintain the type of 
physical labor needed for his trade as a blacksmith.  He further 
claims he is untrained to conduct any other employment and, 
therefore, is unemployable due to his service-connected 
disabilities.  The RO inferred a claim of TDIU and issued a 
rating decision in July 2004 denying the claim.  The Veteran did 
not appeal, but rather continued his appeal as to the increased 
rating claims before the Board here.  In light of the procedural 
history in this case, the Board finds the facts distinguishable 
from the holding in Rice and a claim of TDIU is not properly 
before the Board.  Cf. Rice, 22 Vet. App. 447.


FINDINGS OF FACT

1.  From August 1, 2002, the Veteran's heart disability, status 
post coronary bypass surgery, is manifested by complaints of 
fatigue, chest pain, shortness of breath and dizziness with a 
workload score of 8.0 metabolic equivalents (METs) treated with 
medication.  

2.  The Veteran's diabetes is manifested by required daily 
insulin, restricted diet and regulation of activities. 



CONCLUSIONS OF LAW

1.  From August 1, 2002, the schedular criteria for a disability 
rating greater than 10 percent for a heart disability, status-
post coronary artery bypass surgery, has not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.7, 4.104, 
Diagnostic Code (DC) 7017 (2009).

2.  The schedular criteria for a rating greater than 40 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.655, 4.1, 
4.2, 4.7, 4.10, 4.119, Diagnostic Code (DC) 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in May 2002, October 2003 and October 2007.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of evidence. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The 2007 letter also explained how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in June 
2002.  Additional tests were conducted for the Veteran's heart 
condition after his surgery, with an addendum proffered in 
October 2002.  The Board notes the RO attempted numerous times to 
schedule the Veteran for more current examinations.  Indeed, the 
case was previously remanded by the Board in August 2007 to 
afford the Veteran new examinations and ensure that a clear 
picture of the current severity of the Veteran's disabilities was 
of record.  The Veteran was scheduled for examinations in June 
2009 and again in September 2009 and the Veteran actively 
cancelled both appointments indicating he did not feel a VA 
examination would provide any benefit to his claims.  

The United States Court of Appeals for Veterans Claims (Court) 
has stated that the duty to assist is not a one-way street. If a 
Veteran wishes help in developing his claim, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining putative evidence. See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In this case, the Board concludes the VA has satisfied its duty 
to provide the Veteran current VA examinations in this case.  The 
Veteran was informed that VA examinations were requested to 
assist with the determination of his claims and failure to appear 
may result in the denial of a claim.  Notwithstanding such 
notification, the Veteran actively cancelled any and all attempt 
made by the VA to schedule him for VA examinations.  Given the 
RO's actions and the Veteran's choice not to submit to a VA 
examination, the Board finds that no further action is necessary 
to meet the requirements of the VCAA.  Id.; see also 38 C.F.R. § 
3.655(b).  

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are 
determined by comparing the manifestations of a particular 
disorder with the requirements contained in the VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The 
percentage ratings contained in the Rating Schedule represent, as 
far as can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court recently held that "staged" ratings are appropriate for 
an increased rating claim (whether stemming from an original 
grant of service connection or not) when the factual findings 
show distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In this 
case, as will be discussed more thoroughly below, staged ratings 
are not appropriate here because the severity of the Veteran's 
disabilities, as shown by the medical evidence of record, 
remained consistent throughout the appellate time frame.

The Board notes that when entitlement or continued entitlement to 
a benefit cannot be established or confirmed without a current VA 
examination or re-examination, and a claimant, without good 
cause, fails to report for such examination or re-examination, 
action shall be taken in accordance with paragraphs (b) or (c) of 
38 C.F.R. § 3.655 (2009), as appropriate.  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member. 38 
C.F.R. § 3.655(a).  When the examination was scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  Otherwise, when the 
examination was scheduled in conjunction with any other original 
claim, a reopened claim for a benefit that was previously 
disallowed, or a claim for increase, the claim shall be denied.  
38 C.F.R. § 3.655(b).

Diabetes Mellitus

Diagnostic Code 7913 provides for ratings based on diabetes 
mellitus.  Diabetes that requires insulin and a restricted diet 
or oral hypoglycemic agents and restricted diet warrants a 20 
percent evaluation.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities. A 60 percent disability rating requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated.  A 100 percent disability rating 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength or 
complications that would be compensable if separately evaluated.  
38 C.F.R. § 4.119, DC 7913. 

The Veteran claims his diabetic condition is extremely severe 
affecting his vision and other functions of his body.  He further 
contends he suffers many hypoglycemic reactions, but he does not 
go to the hospital or emergency room at those times because he 
cannot afford to take the time off work.  

As indicated above, the medical evidence in this case is limited 
because of the Veteran's insistence not to report for a VA 
examination.  His VA outpatient treatment records indicate the 
Veteran was diagnosed with diabetes in 1967 while still in the 
military, and currently takes insulin for control.  

The Veteran last appeared for a VA examination in June 2002, over 
eight years ago.  At that time, the Veteran was taking insulin 
twice a day and complained of blurry vision, some numbness and 
tingling in his extremities, bowel dysfunctions and rapid heart 
beat.  On examination, however, the Veteran was not found to have 
hypertension, skin problems, neurological abnormality, artery 
problems, renal problems or muscle atrophy due to his diabetes.  
Rather, the examiner diagnosed the Veteran with diabetes 
mellitus, type I, manifested by insulin, restricted diet and some 
restriction of activities.  The Veteran had never been on 
dialysis and denied any hospitalizations due to blood sugar 
reactions. The Veteran also reported, at that time, that he 
sought physician care approximately once per year.  

Since the June 2002 VA examination, VA outpatient treatment 
records reveal consistent and continuous treatment for diabetes, 
with continued complaints of blurred vision, rapid heart beat and 
low blood sugar problems.  In November 2003, a private treatment 
record indicates the Veteran reported being hospitalized "in the 
past" for problems with low blood sugars.  VA outpatient 
treatment records from January 2004 also indicate the Veteran 
"claims weekly hypoglycemic reactions."  Other records refer to 
the Veteran as a "brittle" diabetic."  As for complications of 
his diabetes, however, the VA outpatient treatment records do not 
show any diabetic retinopathy or any other manifestation 
attributable to his diabetes.  The Veteran is currently diagnosed 
with hypertension, but his diagnosis has not been attributed to 
his diabetes.  VA outpatient treatment records also show 
significant ongoing treatment for the Veteran's diabetes, but do 
not reflect physician visits twice a month or more.

The Board remanded the appeal in August 2007 so that an 
examination could be conducted to provide current findings.  The 
Veteran canceled the scheduled examination.  The current record 
does not support a higher evaluation for diabetes mellitus.  In 
any event, as the claim for increase was not an original 
compensation claim and the Veteran failed, without good cause, to 
report to VA examination necessary to establish entitlement to an 
increase, the claim must be denied.  In the issue at hand, the 
law is dispositive, and VA is bound by the statutes enacted by 
Congress. 38 U.S.C.A. § 7104(c) (West 2002).  Under the 
circumstances, the appellant's claim of entitlement to an 
increased rating for diabetes mellitus must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Heart Disability from August 1, 2002, Status-Post Coronary Bypass 
Surgery

At the outset, the Board observes that the appeal with respect to 
this issue stems from the Veteran's initial claim of entitlement 
to service connection for this disability.  As noted, the Veteran 
failed to report for a current VA examination.  Accordingly, this 
issue will be decided based upon the evidence of record.

From August 1, 2002, the Veteran's heart disability is rated at 
10 percent pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7017.  
The Veteran claims his condition is more severe, specifically 
indicating manifestations of shortness of breath, fatigue, 
dizziness and chest pains.

Under DC 7017, after three months following hospital admission 
for surgery, a 10 percent evaluation is assigned for workload 
greater than 7 METs but not greater than 10 METs resulting in 
dyspnea, fatigue, angina, dizziness or syncope; or, if continuous 
medication is required. Id.  A 30 percent evaluation is warranted 
where there is workload of greater than 5 METs but not greater 
than 7 METs resulting in resulting in dyspnea, fatigue, angina, 
dizziness or syncope; or, where there is evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram or 
X-ray. A 60 percent evaluation is warranted where there is 
evidence of more than one episode of acute congestive heart 
failure in the past year; or, workload of greater than 3 METs but 
not greater than 5 METs resulting in resulting in dyspnea, 
fatigue, angina, dizziness or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Finally a 100 percent evaluation is warranted where there is 
chronic congestive heart failure; or workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness or syncope; or, 
left ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Id.

One MET (metabolic equivalent) is defined as the energy cost of 
standing quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, or 
syncope develops is required for evaluation, and a laboratory 
determination cannot be done for medical reasons, an estimation 
by a medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In reviewing the evidence of record, the Board finds that an 
evaluation greater than 10 percent is not warranted for the 
Veteran's heart disease. 

Again, medical evidence is limited because of the Veteran's 
refusal to submit to a more current VA examination.  The Veteran 
was last afforded a VA examination in June 2002, shortly after 
his coronary bypass surgery.  At that time, the Veteran 
complained of shortness of breath, angina, fatigue and syncope.  
The Veteran was afforded diagnostic tests in September 2002 and 
October 2002, to include an EKG.  The tests revealed the 
Veteran's new METs level to be 8.0.  

Since that time, VA outpatient treatment records indicate ongoing 
complaints of chest pain, fatigue and dizziness.  In January 
2003, the Veteran told a private physician he felt no benefit 
from the bypass surgery.  The physician instructed the Veteran to 
give himself more time to heal.  VA outpatient treatment records 
and private treatment records as a whole reveal complaints from 
the Veteran that he simply cannot keep up his laborious job as a 
blacksmith anymore because of his disabilities, to include heart 
related symptomatology.  None of these records, however, reveal 
any current EKG testing or otherwise reveal a more current METs 
level.  

Again, based on the Veteran's complaints, the VA attempted to 
schedule the Veteran for a more current VA examination to provide 
diagnostic testing and ensure the record reflected the current 
severity of the Veteran's disability.  The Veteran declined 
submitting to such examination.  Based on the current medical 
evidence of record, the Veteran's heart disease is manifested by 
stable coronary artery disease (CAD), status post coronary bypass 
surgery, with complaints of fatigue, angina, dizziness, syncope 
and chest pain. His METs level was measured as 8.0 in October 
2002 and has not been assessed since that time.  This medical 
evidence simply does not warrant a rating greater than 10 percent 
because the medical evidence shows his workload level is greater 
than 7 METs.

His overall symptoms reflected in the VA outpatient treatment 
records and VA examination reports are consistent with a 10 
percent evaluation pursuant to Diagnostic Code 7017.  

Therefore, in light of the evidence as outlined above, the Board 
finds that an evaluation greater than 10 percent is not warranted 
for the Veteran's heart disease from August 1, 2002.  See 38 
C.F.R. § 4.104, DC 7017.  Finally, the Board notes that no 
evaluation greater than 10 percent is warranted in the instant 
case under Diagnostic Codes 7000 through 7123, pertaining to 
disabilities of the heart (other than the separate rating awarded 
to the Veteran for hypertension).

Extra-Schedular Considerations

In denying the claims for higher ratings, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
diabetes mellitus is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's diabetes and 
heart disease with the established criteria found in the rating 
schedule for diabetes shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.  

The Board further observes that, even if the available schedular 
evaluations for the disabilities are inadequate (which they 
manifestly are not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his diabetes or heart disease 
(other than his surgery in April 2002).  

The Veteran claims his only occupational training has been in 
horse shoeing.  He further contends that due to his diabetes and 
heart disease, he simply cannot tolerate the labor-intensive job 
anymore making it extremely difficult to find long-standing 
employment.  Due to his age and disabilities, the Veteran further 
claims he would be unable to find employment outside of his 
expertise as a blacksmith.

The Board notes that restriction of activities is already part of 
the rating assigned for the Veteran's diabetes.  Occupational 
impairment, moreover, is the principal consideration in the 
creation of diagnostic criteria and disability evaluations. See 
38 U.S.C.A. § 1155.  In other words, the fact that the Veteran 
may have to obtain employment outside his first-choice field is 
already considered part of the rating criteria.  The Board does 
not doubt the Veteran's disabilities impair his ability to obtain 
and maintain employment, clearly they do.  The medical evidence, 
however, does not show marked impairment above and beyond that 
which is already contemplated in the rating criteria.  There is 
no evidence in the medical records of an exceptional or unusual 
clinical picture.

The Board concludes that there is nothing in the record to 
indicate that the Veteran's diabetes mellitus and heart disease 
cause impairment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to an initial rating greater than 10 percent, from 
August 1, 2002, for a heart disability status-post coronary 
artery bypass surgery is denied.

Entitlement to a rating greater than 40 percent for diabetes 
mellitus is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


